310 S.W.3d 777 (2010)
Dorothy SHEALEY, Appellant,
v.
AMERISTAR CASINO ST. CHARLES, INC. and Division of Employment Security, Respondents.
No. ED 93810.
Missouri Court of Appeals, Eastern District, Division One.
May 18, 2010.
Dorothy Shealey, St. Louis, MO, pro se.
Arthur Neuhedel, Overland Park, KS, Ninion Riley, Jefferson City, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P. J, CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Dorothy Shealey appeals pro se from the Labor and Industrial Relations Commission's decision finding that she was disqualified for unemployment compensation benefits because she was discharged for misconduct connected with her work.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).